Citation Nr: 1644483	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was scheduled to appear at the Oakland RO to have a videoconference hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Veteran recently submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran contends that he has a right knee disability, which was incurred during his active military service.  See the Veteran's claim dated July 2010.  He asserts that he suffers from a left knee disability secondary to his right knee disability.  See the notice of disagreement (NOD) dated April 2012.  After having considered these matters, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.

The Veteran's service treatment records (STRs) document treatment for complaints of a right knee injury in October 1983; he was diagnosed with traumatic joint effusion at that time.  The Veteran again injured his right knee in July 1985 when he hit his knee on a water buffalo (a 400-gallon water tank/trailer).  Continuing complaints of right knee pain were noted in August 1985 with a diagnosis of knee strain with effusion.  The Veteran's July 1987 service separation examination did not document any on-going knee complaints or diagnoses.  Post-service treatment records show treatment for right knee pain in March 2010, as well as right and left knee pain with mild crepitus in April 2012.  The Veteran recently underwent a VA examination in September 2016, at which time he reported that he experienced chronic knee pain following his in-service injury, but did not initially seek treatment as he was able to self-treat for years.  The examiner cited diagnoses of left knee strain and right knee osteoarthritis.

Critically, a nexus opinion has not been obtained as to the claimed right and left knee disabilities.  As such, the matters must be remanded in order to afford the Veteran with a pertinent VA opinion to address outstanding questions of nexus including with regard to direct and secondary service connection.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, upon remand, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from April 2012 to present.  All such available documents must be associated with the claims file.

2. Thereafter, the AOJ shall refer the VA claims file to an examiner with appropriate expertise in order to obtain a nexus opinion as to the claimed right and left knee disabilities.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

For each knee disability identified, did it have its onset in service, or in the case of arthritis, within the year immediately following any period of service, or is any current knee disability otherwise the result of a disease or injury in service?

Is it at least as likely as not that any left knee disability was caused or aggravated by the right knee disability?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

